SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 COMMISSION FILE NUMBER 0-27589 ONE VOICE TECHNOLOGIES, INC. (Name of Small Business Issuer in its Charter) NEVADA 95-4714338 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7825 Fay Ave. Suite 200, La Jolla CA 92037 (Address of principal Executive Offices) (Zip Code) (866) 823-1432 (858) 754-1276 (Issuer's Telephone Number) (Issuer's Facsimile Number) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: COMMON STOCK-$. (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of "large accelerated filer," "accelerated filed," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] on-accelerated filer [_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] As of June 30, 2009 the registrant had 67,543,466 shares of common stock, $.02 par value, issued and outstanding. TABLE OF CONTENTS Page PART I -FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) F-1 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1.Legal Proceedings 10 Item 1A.Risk Factors 11 Item 2.Unregistered Sales of Equity Securities 12 Item 3.Defaults Upon Senior Securities 13 Item 4.Submission of Matters to a Vote of Security 13 Item 5.Other Information 13 Item 6.Exhibits 13 SIGNATURES 14 i PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS One Voice Technologies, Inc Balance Sheet UNAUDITED Assets June 30, December 31, (UNAUDITED) (AUDITED) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Total Current Assets Fixed and Intangible assets Property and Equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization Total Fixed and Intangible Assets Other Assets Deposits Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Settlement agreement liability License agreement liability Current notes payable Debt derivative liability Warrant derivative liability Convertible notes payable, net Revolving line of credit Total Current Liabilities Long term notes payable Total Liabilities Stockholders' Deficit (Adjusted for impact of 1-for-20 reverse split) Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 1,290,000,000 shares authorized; 67,543,466 and 60,929,085 issued and outstanding as of June 30, 2009 and December 31, 2008 respectively Additional paid-in capital Escrow Shares ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ THE ACCOMPANYING NOTES FORM AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. F-1 One Voice Technologies, Inc.
